Case 3:20-cv-15235-MAS-ZNQ Document 5 Filed 11/19/20 Page 1 of 1 PageID: 20




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY


  MORDECHAI GROSS,

                                       Plaintiff,            Case No.: 3:20-cv-15235-MAS-ZNQ
                   v.
                                                                        COMPLAINT
  CARL “CHAIM” NEGER AND TUDOR CAPITAL
  GROUP LLC.,                                                 NOTICE OF VOLUNTARY
                                                              DISMISSAL UNDER FRCP
                                                              41(A)1(A)
                                       Defendants.




       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), PLAINTIFF, Mordechai Gross,

hereby gives Notice that this action is voluntarily dismissed pursuant to FRCP 41(a)(1)(a), without

prejudice, against all Defendants. No Answer or motion for summary judgment has been filed.


Dated: New York, New York
       November 19, 2020
                                                        Respectfully Submitted,



                                                        By: /s/ Michael Steinmetz
                                                        Michael Steinmetz
                                                        GARSON, SÉGAL,
                                                        STEINMETZ, FLADGATE LLP
                                                        164 West 25th Street, Suite 11R
                                                        New York, NY 10001
                                                        (P): (212) 380 - 3623
                                                        (F): (347) 537 - 4540
                                                        Attorneys for Plaintiff




                                                    1
